45 F.3d 427NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Kenneth Arthur SMITH, Plaintiff Appellant,v.Chief of Security PERNELL;  Sergeant Minnor;  Sergeant Blue;Correctional Officer Carr II;  CorrectionalOfficer John Doe I, Defendants Appellees,and Correctional Officer Porter Ii, Defendant.
No. 94-6575.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 13, 1994.Decided Jan. 6, 1995.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge;  Clarence E. Goetz, Chief Magistrate Judge.  (CA-93-1149).
Kenneth Arthur Smith, Appellant Pro Se.  John Joseph Curran, Jr., Attorney General, Amy Kushner Kline, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, MD, for Appellees.
D.Md.
AFFIRMED.
Before WIDENER and NIEMEYER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm the district court's summary judgment order on the reasoning of the district court.  Smith v. Pernell, No. CA-93-1149 (D. Md. Apr. 19, 1994).  Moreover, because we find that substantial evidence supports the jury's verdict on the excessive force claim, we also affirm the district court's judgment order entered pursuant to that verdict.  See Mattison v. Dallas Carrier Corp., 947 F.2d 95, 107 (4th Cir.1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.